Case 1:20-cv-00510-BMC
  Case  2:20-cv-00474-BMCDocument 24-7
                           Document    Filed 01/28/20
                                    1 Filed  05/06/20 Page
                                                      Page 11 of
                                                              of 24
                                                                 24 PageID
                                                                    PageID #:
                                                                           #: 1214

                                                                                     FILED
                                                                             . ^ IN CLERK'S OFFICE
                                                                              U.S. DISTRICT COURT E.D.N.Y.
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                                             * JAN 28 2020 ^
                                                                             BROOKLYN OFFICE

  UNITED STATES OF AMERICA,                                          COMPLAINT


                          Plaintiff,                                 Civil Action No.


                 V.



 JON KAHEN,a/k/a JON KAEN,GLOBAL
                                                           cv                                  iar;




 VOICECOM,INC., GLOBAL
 TELECOMMUNICATION SERVICES INC., and
                                                                     COGAN, J.
 KAT TELECOM,INC.,

                        Defendants.



       Plaintiff, the UNITED STATES OF AMERICA,by and through the undersigned attorneys,

hereby alleges as follows:

                                       INTRODUCTION


       1.      The United States brings this action for a temporary restraining order, preliminary

and permanent injunctions, and other equitable relief pursuant to 18 U.S.C. § 1345, in order to

enjoin the ongoing commission of criminal wire fraud in violation of 18 U.S.C. § 1343 and

conspiracy to commit wire fraud in violation of 18 U.S.C. § 1349. The United States seeks to

prevent continuing and substantial injury to the victims of fraud.

       2.      Since at least 2017 and continuing through the present, Defendant John Kahen,

a/k/a Jon Kaen ("Kaen"), together with one or more co-conspirators, has used the U.S. telephone

system to engage in predatory wire fraud schemes that victimize individuals throughout the United

States, including individuals within the Eastern District of New York and significant numbers of

elderly and vulnerable victims. Kaen controls various corporate entities that he utilizes in

furtherance of the fraudulent scheme, including Defendants Global Voicecom, Inc.; Global


                                                 1
Case 1:20-cv-00510-BMC
  Case  2:20-cv-00474-BMCDocument 24-7
                           Document    Filed 01/28/20
                                    1 Filed  05/06/20 Page
                                                      Page 22 of
                                                              of 24
                                                                 24 PageID
                                                                    PageID #:
                                                                           #: 2215




Telecommunications Services Inc.; and KAT Telecom, Inc. (the "Corporate Defendants," and

together with Kaen,the "Defendants). The Corporate Defendants, based in New York, are VoIP'

carriers that serve as "gateway carriers"^ facilitate the delivery of millions of fraudulent

"robocalls"^ every day from foreign call centers and foreign VoIP carriers to the U.S.

telecommunications system and ultimately to phones throughout the United States.                 The

Defendants thus provide foreign fraudsters the means to access the U.S. telephone system,

knowingly passing millions of fraudulent robocalls intended to deceive the recipient into: (I)

answering or returning the call, and (2)paying money to the perpetrators of the schemes.

       3.        Through these robocalls, fraudsters operating overseas impersonate government

entities and well-known businesses by "spoofing'"' legitimate phone numbers and sending

recorded messages that are transmitted across the internet to telephones throughout the United

States. These robocalls purport to be from federal government agencies, elements of foreign

governments, and legitimate businesses, conveying alarming messages, such as that the call

recipient's social security number or other personal information has been compromised or

otherwise connected to criminal activity; the recipient faces imminent arrest; the recipient's assets

are being frozen; the recipient's bank and credit accounts have suspect activity; the recipient's



' VoIP stands for voice-over-internet protocol and allows users to place phone calls over a
broadband internet connection.

^ As set forth in further detail herein,"gateway" carriers are the first in a chain of VoIP carriers
located in the United States that facilitate the delivery offoreign VoIP calls to receipients in the
United States.


^ "Robocall" means a call made through an automated process that places large volumes of
telephone calls over the internet in order to deliver recorded messages, in contrast to calls placed
one at a time by a live person.

  The practice of making a false number appear on the recipient's caller ID is known as
"spoofing."
                                                  2
Case 1:20-cv-00510-BMC
  Case  2:20-cv-00474-BMCDocument 24-7
                           Document    Filed 01/28/20
                                    1 Filed  05/06/20 Page
                                                      Page 33 of
                                                              of 24
                                                                 24 PageID
                                                                    PageID #:
                                                                           #: 3216



benefits are being stopped; the recipient faces imminent deportation; or combinations of these

things—all lies intended to induce potential victims to speak to the fraudsters. When individuals

answer the calls or return voicemail messages, the fraudsters offer to "resolve" these legal matters

by immediate transfers offunds to settle the purported legal obligation, or to hold the individual's

assets only temporarily while the crisis resolves. In reality, the individual is neither under

investigation nor in legal jeopardy, and the same threatening robocall was made simultaneously to

thousands of other U.S. telephones.

       4.      Not only do Defendants deliver vast numbers offraudulent robocalls every day, but

they also participate in the fraudulent schemes by providing return-calling services to the fraudsters

used to establish contact with potential victims. Robocall messages will often provide domestic

and toll-free call-back numbers; potential victims who call these numbers connect to the overseas

fraudsters, who then try to extort and defraud the potential victims.

       5.      The Defendants profit from these fraudulent robocall schemes by receiving

payment from their co-conspirators for the services Defendants provide. In addition, on at least

one occasion Defendants received a direct payment from a victim ofone ofthe fraudulent schemes.

       6.      Since 2017 and continuing through the present, as a result of their conduct.

Defendants and their co-conspirators have defrauded numerous victims out of millions of dollars,

including victims in the Eastern District of New York.

       7.      For the reasons stated herein, the United States requests injunctive relief pursuant

to 18 U.S.C. § 1345 to enjoin Defendants' ongoing scheme to commit wire fraud in violation of

18 U.S.C. § 1343 and conspiracy to commit wire fraud in violation of 18 U.S.C. § 1349.^



^ This case is one oftwo cases being filed simultaneously in which the United States
Department of Justice, for the first time, seeks to enjoin telecommunications companies from
participating in robocalling fraud schemes pursuant to 18 U.S.C. § 1345.
Case 1:20-cv-00510-BMC
  Case  2:20-cv-00474-BMCDocument 24-7
                           Document    Filed 01/28/20
                                    1 Filed  05/06/20 Page
                                                      Page 44 of
                                                              of 24
                                                                 24 PageID
                                                                    PageID #:
                                                                           #: 4217



                               JURISDICTION AND VENUE


        8.    The Court has subject matter jurisdiction over this action pursuant to 18 U.S.C.

§ 1345 and 28 U.S.C. §§ 1331 and 1345.

        9.    Venue lies in this district pursuant to 28 U.S.C. § 1391(b)(2).

                                             PARTIES


        10.   Plaintiff is the United States of America.

        11.   Defendant Kaen resides in Nassau County, New York, in the Eastern District of

New York.     Kaen controls Defendants Global Voicecom, Inc., Global Telecommunication

Services Inc., and KAT Telecom, Inc., which he uses in furtherance of the fraudulent robocall

scheme. Kaen operates the Corporate Defendants as a single enterprise from his home in the

Eastern District ofNew York. One or more ofthe Defendants also conducts business as "IP Dish."

        12.   Defendant Global Voicecom, Inc. is a New York corporation. The New York

Department of State, Division of Corporations Entity Information database identifies Global

Voicecom's principal executive office as being located in Great Neck, New York, in the Eastern

District of New York, and Kaen as the corporation's Chief Executive Officer.

        13.   Defendant Global Telecommunication Services Inc. is a New York corporation.

Global Telecommunication Service's principal place of business is located in Great Neck, New

York, in the Eastern District of New York.

        14.   Defendant KAT Telecom, Inc. is a New York corporation. KAT Telecom's

principal place of business is located in Great Neck,New York, within the Eastern District ofNew

York.


               OVERVIEW OF THE ROBOCALLING FRAUD SCHEMES

   A. Robocalling Fraud Targeting Individuals in the United States
Case 1:20-cv-00510-BMC
  Case  2:20-cv-00474-BMCDocument 24-7
                           Document    Filed 01/28/20
                                    1 Filed  05/06/20 Page
                                                      Page 55 of
                                                              of 24
                                                                 24 PageID
                                                                    PageID #:
                                                                           #: 5218




       15.      The robocalling fraud schemes in which the Defendants are engaged share the same

characteristics. Individuals at call centers located abroad, many of which are operating out of

India, are bombarding the U.S. telephone system every day with millions ofrobocalls intended to

defraud individuals in the United States. Many of these fraudsters impersonate U.S. government

officials, foreign government officials, or well-known American businesses, in order to threaten,

defraud, and extort money from robocall recipients. Robocalling technology, which allows

fraudsters to send millions of calls per day all transmitting the same pre-recorded, fraudulent

message, enables fraudsters to cast a wide net for elderly and vulnerable victims who are

particularly susceptible to the threatening messages the fraudsters are sending. Even if only a

small percentage of the recipients of a fraudulent call center's robocalls connect with potential

victims, the fraudsters can still reap huge profits from their schemes.

       16.      Foreign fraudsters operate many different schemes targeting individuals in the

United States, but the Defendants' robocall schemes include the following categories of

impersonation scams:

             a. Social Security Administration ("SSA ") Imposters: Defendants transmit recorded

                messages in which SSA imposters falsely claim that the call recipient's social

                security number has been used in criminal activity, the individual's Social Security

                benefits will be suspended, the individual has failed to appear before a grand jury

                and face imminent arrest, or the individiual's social security number will be

                terminated. When a call recipient calls back or connects to the fraudster, the

                fraudster claims to be an SSA employee and typically tells the individual to transfer

                substantial funds to the SSA for safekeeping until a new social security number can

                be issued, at which point the individual's funds purportedly will be returned.
Case 1:20-cv-00510-BMC
  Case  2:20-cv-00474-BMCDocument 24-7
                           Document    Filed 01/28/20
                                    1 Filed  05/06/20 Page
                                                      Page 66 of
                                                              of 24
                                                                 24 PageID
                                                                    PageID #:
                                                                           #: 6219




          b. Internal Revenue Service ("IRS") and Treasury Imvosters: Defendants transmit

              recorded messages in which IRS imposters falsely claim that the call recipient has

              been implicated in tax fraud,the individual has avoided attempts to enforce criminal

              laws, the individual has avoided court appearances, or the individual faces

              imminent arrest. When a recipient calls back or connects to the fraudster, the

              fraudster claims to be an IRS or Treasury employee and typically tells the recipient

              to transfer funds to the IRS to resolve various fictitious tax and legal liabilities, or

              for safekeeping in order to avoid seizure of assets.

         c.   United States Citizenship and Immisration Services CUSCIS") Imvosters:

              Defendants transmit recorded messages in which USCIS imposters falsely claim

              that the call recipient has failed to fill out immigration forms correctly, the

              individual faces imminent arrest or deportation, that the individual's home country

              has taken formal action that may result in deportation, or the individual has

              transferred money in a way that will result in deportation. When a call recipient

              calls back or connects to the fraudster,the fraudster claims to be a USCIS employee

              and typically tells the individual to pay various fees or fines to avoid immigration

              consequences.


          d. Foreisn Government Imvosters: Defendants transmit recorded messages in which

              foreign government imposters, often in foreign languages, falsely claim to be from

              the U.S.-based consulate of a foreign government and that the call recipient faces

              problems with immigration status or a passport. When a call recipient calls back

              or connects to the fraudster, the fraudster falsely claims that the individual must
Case 1:20-cv-00510-BMC
  Case  2:20-cv-00474-BMCDocument 24-7
                           Document    Filed 01/28/20
                                    1 Filed  05/06/20 Page
                                                      Page 77 of
                                                              of 24
                                                                 24 PageID
                                                                    PageID #:
                                                                           #: 7220



                pay various fees or fines in order to avoid immigration consequences such as

                deportation.

             e. Tech Support Imposters: Defendants transmit recorded messages in which

                fraudsters operating tech support scams impersonate various well-knovm tech

                companies such as Apple or Microsoft, and falsely claim that the call recipient has

                computer security problems that require assistance. When an individual connects

                with the fraudster, the fraudster instructs the individual to pay for fictitious tech

                support and computer security services, and to allow the fraudster remote access to

                the victim's bank accounts.


       17.      These robocalls are often "spoofed" so that they falsely appear on a victim's caller

ID to originate from U.S. federal government agency phone numbers, such as the SSA's main

customer service number,from local police departments, 911, or from the actual customer service

phone numbers of legitimate U.S. businesses. These "spoofed" numbers are used to disguise the

origin of the robocalls and the callers' identities, and to cloak them with the authority of

government agencies or large businesses to induce potential victims to answer or return the calls.

In reality, the calls originate from fraudsters operating abroad, and have no connection to any U.S.

government agency or other legitimate enterprise.

       18.      Individuals who answer or otherwise respond to these calls eventually speak to live

fraudsters who tell the individuals lies intended to frighten and confuse them so that the fraudsters

may begin to control their behavior and isolate them from authorities,friends,and family members.

These lies often include that the individual's social security number or other personal information

has been implicated in criminal activity, that the individual faces imminent arrest or deportation,

and that the individual's assets are about to be forfeited to the government. Once an individual is
Case 1:20-cv-00510-BMC
  Case  2:20-cv-00474-BMCDocument 24-7
                           Document    Filed 01/28/20
                                    1 Filed  05/06/20 Page
                                                      Page 88 of
                                                              of 24
                                                                 24 PageID
                                                                    PageID #:
                                                                           #: 8221




overcome by fear and panic, the fraudsters keep them on the phone and offer reassurances that the

individual's purported legal problems can be resolved through payment of money, or that the

individual's money must be transferred for safekeeping to the government agency the fraudsters

are impersonating. The fraudsters often claim that the victim's payment will be retumed to them

in the immediate future. In reality, once the fraudsters are convinced they have extorted as much

money as possible from the victim, they drop all contact, leaving the victim without meaningful

recourse. Fraudsters receive victims' money through retail gift cards, bank wires, cash payments,

cryptocurrency transfers, and other methods.

       19.    Since October 2018, the most prolific robocalling scam impersonating U.S.

government officials—and one engaged in by Defendants—is impersonation of the SSA. For

example, a robocall sent to millions of phones in the United States in early 2019 contained the

following message:

       Hello this call is from Department of Social Security Administration the reason you
       have received this phone call from our department is to inform you that there is a
       legal enforcement actions filed on your social security number for fraudulent
       activities so when you get this message kindly call back at the earliest possible on
       our number before we begin with the legal proceedings that is 619-[XXX]-pCXXX]
       I repeat 619-[XXX]-[XXXX]thank you.

       20.      SSA received more than 465,000 complaints about fraudulent telephone

impersonation of the Administration from October 1, 2018 through September 30, 2019. Losses

associated with these complaints exceed $14 million. Similarly, the Federal Trade Commission

("FTC")reported that for 2018, its Consumer Sentinel database received more than 39,000 fraud

complaints about SSA imposter calls, with estimated losses of approximately $11.5 million; for

2019, the FTC reported that SSA imposter call complaints rose to approximately 166,000 with
Case 1:20-cv-00510-BMC
  Case  2:20-cv-00474-BMCDocument 24-7
                           Document    Filed 01/28/20
                                    1 Filed  05/06/20 Page
                                                      Page 99 of
                                                              of 24
                                                                 24 PageID
                                                                    PageID #:
                                                                           #: 9222




associated losses of more than $37 million.^ Complaint numbers substantially underrepresent the

extent ofthe problem, because most victims do not report their losses to the government.

   B. How Calls From Foreign Fraudsters Reach U.S. Telephones

       21.     The Defendants' robocalling fraud schemes, which involve robocalls that originate

abroad and target individuals in the United States, are all dependent on VoIP and related

technology to create the calls. VoIP calls use a broadband intemet connection—as opposed to an

analog phone line—^to place telephone calls locally, long distance, and internationally, without

regard to whether the call recipient uses a cellular phone or a traditional, wired phone. The

robocalling fraud schemes also require U.S.-based telecommunications companies—^referred to as

"gateway carriers"—^to introduce the foreign phone traffic into the U.S. phone system. A foreign

call center or telecommunications company that places VoIP calls to U.S. telephones must have a

relationship with a U.S. gateway carrier. From the gateway carrier, most VoIP calls will pass

through a series of U.S.-based VoIP carriers before reaching a consumer-facing "common carrier"

such as AT&T or Verizon, and ultimately a potential victim's phone. One ofthe Defendants' roles

in the fraudulent schemes is to serve as a gateway carrier for the fraudulent robocalls.

       22.     Each provider in the chain that transmits a VoIP call maintains records, primarily

for billing reasons, of all of the calls that pass through it. These records include the follo'wing

information: the date and time of the call, the destination number (intended recipient), the source

number from which the call was placed (sometimes a real number and sometimes a spoofed

number),the name ofthe company that sent the call to the provider, and the dovmstream company

to which the provider sent the call. These records are generated automatically as a call is routed



^ Regarding government imposter fraud more broadly and not limited just to SSA imposters, the
FTC's Consumer Sentinel database contains 255,223 complaints reflecting $128,479,054 in
losses for 2018, and 389,563 complaints reflecting $152,946,623 in losses for 2019.
Case 1:20-cv-00510-BMC
  Case 2:20-cv-00474-BMCDocument 24-7
                          Document    Filed01/28/20
                                   1 Filed  05/06/20 Page
                                                      Page10
                                                           10ofof24
                                                                  24PageID
                                                                     PageID#:#:10
                                                                                223



 through telecommunications infrastructure in a manner that achieves the lowest cost to transmit a

 given call, known in the industry as "least-cost routing." Calls may be traced through these records

 back to their gateway carrier, and thus to their foreign source. The telecommunications industry

 refers to this tracing process as "traceback."

        23.      Tracebacks of many different robocalling fraud schemes have led to the

 identification of Defendants as a gateway carrier willing to transmit huge volumes of fraudulent

 robocalls into the country, despite clear indicia offraud in the call traffic and actual notice offraud.

 DEFENDANTS^ ONGOING PARTICIPATION IN ROBOCALLING FRAUD SCHEMES


        24.      Since at least 2017, the Defendants have knowingly provided U.S.-bound calling

 services to foreign fraudsters operating robocall scams, acting as a gateway carrier and passing

 robocalls into the U.S. telephone system by the millions. The Defendants are paid for each call

 they pass into and through the U.S. telephone system. In addition, the Defendants have provided

 return-calling services to the fraudsters operating the robocall scams, for which Defendants are

 also paid, enabling the fraudsters to establish contact with unwitting individuals after the

 individuals are deceived by a robocall.

        25.     There is substantial evidence ofthe Defendants' knowledge ofthe fraudulent nature

 of the calls they transmit, including call records showing high percentages of short-duration,

 unanswered calls^ passing through their systems by the millions; thousands of spoofed calls

 purporting to be from "911"and similar numbers originating from overseas; dozens ofcomplaints,

 warnings, and inquiries from vendors and other telecommunications companies about fraud,

 spoofing, and short-duration "junk" calls; repeated warnings and inquiries from an industry trade



 ^ Short-duration and unanswered calls include calls where recipients immediately hang up and
 calls that do not connect because robocalls are sent to numerous telephone numbers that are not
 in service.

                                                   10
Case 1:20-cv-00510-BMC
  Case 2:20-cv-00474-BMCDocument 24-7
                          Document    Filed01/28/20
                                   1 Filed  05/06/20 Page
                                                      Page11
                                                           11ofof24
                                                                  24PageID
                                                                     PageID#:#:11
                                                                                224




 group about the scam robocalls passing through the Defendants' system; and receipt of numerous

 complaints from common-carrier telecommunications companies whose customers were victims

 ofthese fraud schemes.


    A. Defendants Knowingly Introduce Fraudulent Robocalls into the U.S. Telephone

        System

        26.     In the telecommunications industry, high volumes of short-duration and

 unanswered calls are indicative ofrobocalls that are unwanted by the recipients, often because they

 are fraudulent. Defendants regularly transmit massive volumes of such calls. For example, the

 Government's investigation has revealed a sample of more than 7.7 million calls that Defendant

 Global Voicecom routed through a single downstream VoIP carrier over 19 days in May and June

 2019, months after Kaen's response to the FCC. Of those calls, approximately 86%, more than

 6.6 million calls, were one second or less in duration, indicating exceedingly high levels ofjunk

 and fraudulent robocalls. Moreover, a small sample of approximately 330,000 of these calls was

 examined in greater detail; of these approximately 330,000 calls in that 19-day period, more than

 270,000 (approximately 81%) were from source numbers (the numbers appearing on the

 recipients' caller IDs) identified as fraudulent robocalls. Similarly, of the more than 106,000

 robocalls spoofing the SSA's toll-free customer service number in January and February 2019 that

 Defendant Global Voicecom transmitted into the United States, nearly 60% had a call duration of

 less than one second, and another 38% were between one and 60 seconds in duration. During that

 same period in January and February 2019, Defendant Global Voicecom also ran through its

 systems thousands of calls spoofing 911, 1911, and 11911, with similar short call durations.

        27.      Since 2017, significant numbers of fraudulent robocalls have been traced back to

 the Defendants and brought to their attention. For example, U.S. common carrier AT&T has


                                                 11
Case 1:20-cv-00510-BMC
  Case 2:20-cv-00474-BMCDocument 24-7
                          Document    Filed01/28/20
                                   1 Filed  05/06/20 Page
                                                      Page12
                                                           12ofof24
                                                                  24PageID
                                                                     PageID#:#:12
                                                                                225



 notified Defendants on numerous occasions about fraud traced back to Defendants' operations.

 These notices include a November 16, 2017, email to IP Dish:

        The following calls to AT&T cell phone customers were received using the spoofed
        caller ID numbers of a non-working number at the US Department of Homeland
        Security headquarters. Callers impersonated US Citizenship and Immigration[]
        Services personnel and defrauded an AT&T customer of$1,450....
        Pursuant to the customer and carrier network fraud protection provisions of the
        Telecommunication Act and the Telephone Records Privacy Protection Act (47
        use 222(d)(2)), could you provide the name(s)of your upstream carriers? We are
        tracing these calls to their source so they can be stopped.

 AT&T sent similar emails about USCIS impersonation scams to Defendants Kaen and Global

 Voicecom in September 2017, November 2017, April 2018, and July 2018. Similarly, AT&T

 emailed Defendants about SSA and other imposter robocalls on January 29, 2019:

        We have been receiving AT&T customers complaints about spoofing fraud from
        your network. In the first complaint calls are originating from a toll free number
        owned by the US Social Security Administration. Callers falsely claim to be US
        Government officials and attempt to extort money from our customers. We have
        verified this number is not out-pulsed as a legitimate caller ID by the real US Social
        Security Administration....

       In the second complaint calls are originating from the toll free number of DirecTV
       (AT&T). Callers falsely claim to be AT&T/DirecTV technical reps and social
        engineer remote access to our customer's computers in order to make fraudulent
        wire transfers from online banking applications....
        Could you provide the names and contact numbers of the parties that sent these
        calls to your network.

 AT&T sent similar warning notices about SSA imposter calls to Defendants Kaen and Global

 Voicecom in February 2019 and May 2019.

        28.    Another VoIP carrier that received call traffic from Defendants, Peerless Network,

 Inc., sent even more warning notices and inquiries to Defendants. For example. Peerless Network

 sent a warning notice about spoofed calls in September 2018 with a request that Defendants

 investigate and "take the appropriate action." Peerless Network sent approximately 12 of these

 warning notices between September 2018 and March 2019.


                                                 12
Case 1:20-cv-00510-BMC
  Case 2:20-cv-00474-BMCDocument 24-7
                          Document    Filed01/28/20
                                   1 Filed  05/06/20 Page
                                                      Page13
                                                           13ofof24
                                                                  24PageID
                                                                     PageID#:#:13
                                                                                226




         29.    Not only have other telecommunications companies provided warnings and notices

 to Defendants as a result of tracebacks, but a leading industry trade group, USTelecom, has done

 the same. For example, USTelecom traced back an August 19,2019 robocall that originated from

 India and came through Defendant Global Voicecom as the gateway carrier. The robocall was

 also routed through Defendant KAT Telecom. This robocall stated that there was "suspicious

 activity" associated with the individual's social security number. USTelecom provided the

 following warning notice in its correspondence to Defendant Global Voicecom on August 27,

 2019:


         Captured recordings suggest these calls are perpetrating a SERIOUS FRAUD.
         Caller is impersonating a federal official. Automated voice claims suspicious
         activity on your social security number; press 1. Calls are from apparently random
         8XX numbers or other geographic numbers. Call volume estimated at over a
         million per day. Because Caller-ID changes with each call, blocking the ANI^ is
         not effective.

 Blocking specific telephone numbers is an ineffective means to stop fraudsters who are willing—

 and have the ready ability—^to spoof any number as the caller ID number for their fraudulent

 robocalls. For example, in January and February 2019, Defendants transmitted fraudulent

 robocalls spoofing 911,1911,and 11911. Nevertheless, ifthe Defendants responded at all to these

 notices and warnings from other telecommunications-industry actors, they routinely responded

 that the "offending" number had been blocked, as though the spoofed telephone number and not

 the caller were responsible for the fraud.

         30.    Similarly, USTelecom traced an October 3, 2019 robocall to Defendant Global

 Voicecom as the gateway carrier. This robocall also originated from India. USTelecom provided




 ^"ANI" means "Automatic Number Identification," and for these purposes refers to the
 purported source number for the call.
                                                13
Case 1:20-cv-00510-BMC
  Case 2:20-cv-00474-BMCDocument 24-7
                          Document    Filed01/28/20
                                   1 Filed  05/06/20 Page
                                                      Page14
                                                           14ofof24
                                                                  24PageID
                                                                     PageID#:#:14
                                                                                227




 the following warning notice in its October 11, 2019 correspondence to Defendant Global

 Voicecom:


        Captured recordings suggest these calls are perpetrating a SERIOUS FRAUD.
        Calls placed from specific numbers obtained by scammers, using an automated
        voice to inform called party that they are in trouble with IRS and will be arrested.
        Called party is instructed to call back to speak to an agent... We are using traceback
        to try to find the source(s) of the millions of outbound calls that are being made to
        initiate the scam.


 USTelecom's records indicate that this robocall was transcribed in part as follows:

        This call is from Federal Tax and audit division of internal revenue services. This
        message is intended to contact you regarding an enforcement action executed by
        the US treasury intending your serious attention. Ignoring this will be an intentional
        second attempt to avoid initial appearance before a magistrate judge or a grand jury
        for federal criminal offense. This is a final attempt to reach you to resolve this issue
        immediately and to speak to a federal agent to call us back on 510-[XXX]-[XXXX].
        I repeat 510-[XXX]-[XXXX].

 USTelecom identified Defendants as the gateway carrier for foreign fraudulent robocalls on at

 least eighteen other occasions in the latter halfof2019 alone, each time providing similar warning

 notices about the nature ofthe scam robocalls. USTelecom's records indicate that on nearly all of

 these 2019 tracebacks, the scam robocalls came from the same company in India.

        31.     Defendants transmitted another group of fraudulent robocalls that spoofed the

 phone number for a foreign government consulate in New York,New York. These calls conveyed

 foreign-language messages about problems with the individual's immigration status or passport.

 Like with SSA imposter robocalls and other U.S. govemment-imposter scams, individuals who

 returned the calls to the consulate imposters were told lies intended to frighten them and make

 them think there are imminent consequences for involvement in criminal activity, and that funds

 must be transferred to the fraudsters to resolve the matters. Like with the SSA imposter scams,

 once the fraudsters are convinced they have extorted as much money as possible, they drop all

 contact with the victim. In 2018, the FCC traced this consulate imposter scam back to Kaen and

                                                  14
Case 1:20-cv-00510-BMC
  Case 2:20-cv-00474-BMCDocument 24-7
                          Document    Filed01/28/20
                                   1 Filed  05/06/20 Page
                                                      Page15
                                                           15ofof24
                                                                  24PageID
                                                                     PageID#:#:15
                                                                                228




 IP Dish, who informed the FCC that the calls came from a Hong Kong entity that was making tens

 of thousands of calls per day. The FTC's Consumer Sentinel database reflects more than 1,000

 complaints related to the spoofed phone number of the consulate. These complaints relate

 hundreds of thousands of dollars in victim losses. Defendants continue to conduct business with


 this Hong Kong entity more than a year later.

        32.     Despite these notices and numerous others. Defendants continue to pass fraudulent

 robocalls into the U.S. telephone system to millions of U.S. telephones every day.

      B. Defendants Provide Return-Calling and Toll-Free Services for Robocall Schemes

        33.     Not only do Defendants knowingly pass fraudulent robocalls by the millions into

 the U.S. telephone system, but they also provide return-calling services to fraudsters so that

 potential victims can call them back. These toll-free and direct-inward-dial ("DID") telephone

 numbers^ and related services are provided in the robocall message as call-back numbers, and

 appear to be U.S. telephone numbers and thus enable fraudsters to further deceive individuals

 about the robocall's origin and the identities and locations ofthe fraudsters at the other end ofthe

 call. In reality, what appears to the individual to be a U.S.telephone number is actually a telephone

 number that Defendants register to an internet address designated by the foreign fraudsters. Thus,

 the DID and toll-free numbers can be used to ring telephones anywhere in the world.

        34.     While DID and toll-free numbers used for return-calling purposes cannot be

 "spoofed" like outgoing robocalls, the use of a U.S. DID or toll-free number in Defendants'

 robocalls schemes serves much the same purpose as spoofing—deception. The DID and toll-free

 services provided by Defendants use VoIP technology to direct potential victims' retum calls from



 ^ As applicable to the fraud schemes, direct-inward-dial numbers are phone numbers with U.S.
 area codes that are routed to fraudulent call centers in foreign countries through VoIP
 technology.
                                                  15
Case 1:20-cv-00510-BMC
  Case 2:20-cv-00474-BMCDocument 24-7
                          Document    Filed01/28/20
                                   1 Filed  05/06/20 Page
                                                      Page16
                                                           16ofof24
                                                                  24PageID
                                                                     PageID#:#:16
                                                                                229



 the United States to the foreign fraudsters' call centers. The Defendants have knowingly provided

 hundreds of these DID and toll-free numbers and associated calling services to foreign robocall

 fraudsters.


                1. DID Numbers Used to Further Robocalling Fraud Schemes

        35.     Like telephone numbers used to make U.S.-bound robocalls, DID numbers can be

 traced to identify their providers and users. This process was used to identify DID numbers

 provided by the Defendants for use in the fraudulent robocall schemes. For example, records

 obtained from one U.S. company demonstrate that it assigned 902 DID telephone numbers to

 Defendant Global Voicecom. Approximately 55% ofthese DID telephone numbers are associated

 with more than 28,000 complaints in the FTC's Consumer Sentinel database. One ofthe 902 DID

 telephone numbers appeared in a robocall sent to millions of U.S. telephones in early 2019:

        Hello this call is from Department of Social Security Administration the reason you
        have received this phone call from our department is to inform you that there is a
        legal enforcement actions filed on your social security number for fraudulent
        activities so when you get this message kindly call back at the earliest possible on
        our number before we begin with the legal proceedings that is 619-[XXX]-pOOOC]
        I repeat 619-[XXX]-[XXXX]thank you.

 At the time of the robocalls, this DID telephone number was assigned to Defendant Global

 Voicecom, which used that DID telephone number to provide return-calling services to the

 overseas fraudsters. Individuals who return calls like these put themselves in a pool of likely

 victims, insofar as the individuals self-select through belief that the message was sufficiently

 credible to warrant a return call. Upon returning the call to 619-[XXX]-[XXXX],individuals were

 told that they were speaking to SSA agents, who offered to resolve the purported problems that

 prompted the call by way of immediate payment of funds. In reality, the person speaking to the

 individual was a fraudster, unaffiliated with the U.S. government.




                                                16
Case 1:20-cv-00510-BMC
  Case 2:20-cv-00474-BMCDocument 24-7
                          Document    Filed01/28/20
                                   1 Filed  05/06/20 Page
                                                      Page17
                                                           17ofof24
                                                                  24PageID
                                                                     PageID#:#:17
                                                                                230




        36.    Beginning as early as September 2017 and continuing through the present, the U.S.

 company that assigned these 902 DID numbers to Defendants provided numerous warning notices

 about how the numbers were being used to perpetrate fraud. For example,that company provided

 the following warning notice to Defendant Global Voicecom on September 13,2017 and included

 the substance of several complaints about fraud:

        The DID: 847[XXXXXXX] which we show assigned to you, is being used for
        fraudulent purposes. The US Treasury Department has provided us with a few
        complaints which are listed below. Because of the nature of the complaints, we
        have disabled this number on our network.

        I received a call from 484-[XXX]-[XXXX] claiming that I was a subject of
        Treasury Fraud. [TJhey said to call back at 847-[XXX]-[XXXX]. The call was
        received on Friday September 8th at 4 pm. I live in Philadelphia, in the EST zone.
        They claimed I would be sued if I did not call back.

        I received a voicemail message with an automated recording claiming to be from
        the US Dept. of Treasury regarding tax fraud in my name. The call back number
        was 847-pOCX]-[XXXX]. No one answered the return call. I recently submitted
        via mail my 3rd installment of2017 taxes, so I hope nothing has gone wrong in the
        process of receiving my payment. Is this a known scam number? Thank you.

        The voice message states(Pre-recorded):"Treasury my badge number is 4874. The
        nature and purpose of this call is regarding an enforcement action which has been
        executed by the [U.S.] treasury department regarding tax fraud against your name.
        Ignoring this would be an intentional attempt to avoid initial appearance before the
        majesty does or exempt or enforce criminal offence. Before this matter goes to
        federal claim, court house, or before you get arrested. Kindly call us back as soon
        as possible. The number to reach us is 847-[XXX]-[XXXX], let me repeat the
        number 847-[XXX]-[XXXX]. Hope to hear from you soon before the charges are
        pressed against you. Thank you."

 Through the course of the ensuing years. Defendants continued to receive numerous similar

 warning notices about DID numbers and related services they provide. Defendants effectively

 ignored the warnings and never terminated the fraudsters' access to DID numbers for return calls.

        37.    In the course of the Government's investigation, SSA OIG agents obtained from

 Global Voicecom call records for seven of the 902 DID numbers assigned to Defendant Global



                                                17
Case 1:20-cv-00510-BMC
  Case 2:20-cv-00474-BMCDocument 24-7
                          Document    Filed01/28/20
                                   1 Filed  05/06/20 Page
                                                      Page18
                                                           18ofof24
                                                                  24PageID
                                                                     PageID#:#:18
                                                                                231



 Voicecom that are associated with SSA imposter robocalls. According to Defendants' own

 records. Defendants provided these seven DID numbers to the same Indian entity that Defendant

 Global Voicecom identified to USTelecom as the gateway carrier for numerous government

 imposter scam robocalls.

         38.    These DID call records reveal that more than 10 million calls were placed in 2019

 from more than 4.5 million uni(^ue phone numbers to the 902 DID numbers assigned to Defendant

 Global Voicecom. More than 240,000 ofthese calls were from area codes for the Eastern District

 of New York.


                2. Toll-Free Numbers Used to Further RobocaUing Fraud Schemes

        39.     Records from the FTC demonstrate that Defendants Global Voicecom and Jon

 Kaen are associated with more than 1000 October 2019 SSA-imposter robocalls to the FTC's

 offices. These robocalls appeared to originate from a toll-free telephone number. Toll-free

 numbers work in a manner similar to DID numbers, but are structured differently by the FCC and

 telecommunications industry. Somos, Inc. is the FCC-designated national administrator of the

 U.S. toll-free calling system. Among other functions within the industry, Somos registers

"responsible organizations" that are authorized to provide toll-free numbers to their customers and

 to register those numbers in the national registry that the industry uses to direct toll-free telephone

 traffic. On October 23 and 24, 2019, the FTC's offices received approximately 1,000 robocalls

 with the following recording:

        ...social security on an immediate basis as your social has been found some
        suspicious for committing fraudulent activities across the United State. Before we
        go ahead and suspend your social security permanently, we want you to call us back
        on our department toll free number at 877-[XXX]-[XXXX]. I repeat 8-877-[XXX]-
        [XXXX]. Do not disregard this message, and call us back as soon as possible.
         Thank you.




                                                   18
Case 1:20-cv-00510-BMC
  Case 2:20-cv-00474-BMCDocument 24-7
                          Document    Filed01/28/20
                                   1 Filed  05/06/20 Page
                                                      Page19
                                                           19ofof24
                                                                  24PageID
                                                                     PageID#:#:19
                                                                                232



 The toll-free 877 number appeared on the FTC's caller ID as well as in the actual robocall message

 as the return-call number. On October 24, 2019, an FTC investigator contacted Somos to

 determine which responsible organization was associated with that toll-free number, which Somos

 duly provided. The FTC investigator then contacted that responsible organization, who informed

 the investigator that the number was assigned to Defendants Global Voicecom and Jon Kaen.

        40.     That responsible organization provided numerous notices to Defendants concerning

 the toll-free numbers assigned to Global Voicecom and how they were being used to facilitate

 robocalling fraud, doing so 37 times between March 2019 and October 2019. For example, on

 April 8,2019,the responsible organization emailed Defendant Global Voicecom: "We received a

 scam complaint on the number 888-[XXX]-[XXXX] and were asked to disconnect it. We dialed

 this number and found it was someone impersonating Microsoft,and is still connected." Similarly,

 on June 11, 2019, the responsible organization emailed Defendant Global Voicecom: "Please

 know that we have rec[ei]ved a serious complaint on TFN 888-[XXX]-[XXXX], which we see i[s]

 assigned to your account. This number was reported as a part of an "Amazon Customer Support

 Scam." On August 26, 2019, the responsible organization emailed Defendant Global Voicecom:

"Please note that we have received reports that 877-[XXX]-[XXXX] is being used to spoof Bank

 of America. Can you please look into this, inform us of your results and take action if necessary?"

 To each ofthe dozens of notices. Defendants responded to the effect that the "offending" number

 has been blocked, as if the spoofed telephone number and not the caller were committing fraud,

 but never that they terminated the sources ofthe fraudulent robocalls.

        41.     The FTC's Consumer Sentinel reflects more than 1,400 complaints associated with

 the toll-free numbers assigned to Defendant Global Voicecom.

                                      HARM TO VICTIMS




                                                 19
Case 1:20-cv-00510-BMC
  Case 2:20-cv-00474-BMCDocument 24-7
                          Document    Filed01/28/20
                                   1 Filed  05/06/20 Page
                                                      Page20
                                                           20ofof24
                                                                  24PageID
                                                                     PageID#:#:20
                                                                                233



         42.     Defendants' fraudulent schemes have caused substantial harm to numerous victims,

 including many victims located in the Eastern District of New York. It is estimated that

 Defendants and their foreign co-conspirators defrauded victims out of millions of dollars per year

 through fraudulent robocalls and return-calling services. If allowed to continue, these losses will

 continue to rise and result in further harm to victims.


         43.     In addition to the massive cumulative effect ofthese fraud schemes on U.S. victims,

 the harm can be devastating to individual victims. Victims have faced terrifying threats from

 fraudsters impersonating government officials and have lost substantial sums of money.

         44.     Defendants' fraudulent schemes are ongoing and wide-ranging. Absent injunctive

 relief by this Court, the Defendants will continue to cause injury to victims in this District and

 throughout the United States, and the victims' losses will continue to mount.

                                             COUNT I


                               (18 U.S.C. § 1345 -Injunctive Relief)

         45.     The United States reall.eges and incorporates by reference paragraphs 1 through 44

 ofthis Complaint as though fully set forth herein.

         46.     By reason of the conduct described herein. Defendants violated, are violating, and

 are about to violate 18 U.S.C. §§ 1343 and 1349 by executing or conspiring to execute schemes or

 artifices to defraud, or for obtaining money or property by means of false or fraudulent pretenses,

 representations, or promises with the intent to defraud, and in so doing, transmitting or causing to

 be transmitted by means of wire, radio, or television communication in interstate or foreign

 commerce, writings, signs, signals, pictures, or sounds for the purpose of executing such schemes

 or artifices.




                                                  20
Case 1:20-cv-00510-BMC
  Case 2:20-cv-00474-BMCDocument 24-7
                          Document    Filed01/28/20
                                   1 Filed  05/06/20 Page
                                                      Page21
                                                           21ofof24
                                                                  24PageID
                                                                     PageID#:#:21
                                                                                234



        47.     Upon a showing that Defendants are committing or about to commit wire fraud,

 conspiracy to commit wire fraud, or both,the United States is entitled, under 18 U.S.C. § 1345,to

 a temporary restraining order, a preliminary injunction, and a permanent injunction restraining all

 future fraudulent conduct and any other action that this Court deems just in order to prevent a

 continuing and substantial injury to the victims offraud.

        48.     As a result of the foregoing, Defendants' conduct should be enjoined pursuant to

 18 U.S.C. § 1345.

                                     PRAYER FOR RELIEF


 WHEREFORE,the plaintiff United States of America requests ofthe Court the following relief:

 A.     That the Court issue an order, pursuant to 18 U.S.C. § 1345, pending a hearing and

        determination on the United States' application for a preliminary injunction, that

        Defendants,their agents, officers and employees,and all other persons and entities in active

        concert or participation with them are temporarily restrained from:

           i.   committing and conspiring to commit wire fraud, as defined by 18 U.S.C. §§ 1343

                and 1349;

          ii.   providing, or causing others to provide call termination services for calls

                terminating in the United States or carrying any VoIP calls terminating in the

                United States;

         iii.   providing direct-inward-dial or toll-free telephone services for calls originating in

                the United States, including providing direct-inward-dial or toll-free phone

                numbers to other individuals or entities;

          iv.   destroying, deleting, removing, or transferring any and all business, financial,

                accounting, call detail, and other records concerning Defendants' operations and



                                                 21
Case 1:20-cv-00510-BMC
  Case 2:20-cv-00474-BMCDocument 24-7
                          Document    Filed01/28/20
                                   1 Filed  05/06/20 Page
                                                      Page22
                                                           22ofof24
                                                                  24PageID
                                                                     PageID#:#:22
                                                                                235




             the operations ofany other corporate entity owned or controlled,in whole or in part,

              by Defendants;

    B.    That the Court further order, pursuant to 18 U.S.C. § 1345, that within two days from

          Defendants' receipt ofthis Temporary Restraining Order and Order to Show Cause,

          Defendants shall provide copies ofthis Temporary Restraining Order and Order to

          Show Cause to all oftheir customers for whom they provide(1) United States call

          termination services,(2) United States direct-inward-dial services, or(3) United

          States toll-free call origination services; and to all entities(a) with whom Defendants

          have a contractual relationship for automated or least-cost call routing, or(b)from

          whom Defendants acquire direct-inward-dial numbers or toll-free numbers. Within

          four days from Defendants' receipt ofthe Temporary Restraining Order and Order to

          Show Cause, Defendants shall provide proof of such notice to the Court and the

          United States, including the names and addresses or email addresses ofthe entities

          and/or individuals to whom the notice was sent, how the notice was sent, and when

          the notice was sent.


    C.    That the Court further order, pursuant to 18 U.S.C. § 1345, Somos,Inc., in its

          capacity as the entity designated by the Federal Communications Commission to

          administer the U.S. toll-free calling system and its database, to temporarily suspend

          all toll-free numbers registered by or on behalf of any Defendant in this matter, until

          further order of this Court.

    D.    That the Court further order, pursuant to 18 U.S.C. § 1345, that any Toll-Free Service

          Provider that receives notice of this Temporary Restraining Order and Order to Show

          Cause and has a contractual relationship with one ofthe Defendants in this matter to



                                               22
Case 1:20-cv-00510-BMC
  Case 2:20-cv-00474-BMCDocument 24-7
                          Document    Filed01/28/20
                                   1 Filed  05/06/20 Page
                                                      Page23
                                                           23ofof24
                                                                  24PageID
                                                                     PageID#:#:23
                                                                                236



           provide toll-free numbers, shall provide to Somos,Inc. a list of all toll-free numbers

           provided to that Defendant that are currently active.

    E.     That the Court further order, pursuant to 18 U.S.C. § 1345, that any individual or

           entity who has obtained a toll-free number through one ofthe Defendants in this

           matter, either directly or through another intermediate entity, and wishes to continue

           using that toll-free number may submit a request to the Court, copying counsel for the

           United States, and identifying:(1)the individual or entity's name, address, phone

           number,email address, website URL,and the nature oftheir business;(2)the end-

           user ofthe toll-free number's name, address, phone number, email address, and

           website URL if the end-user did not obtain the toll-free number directly from

           Defendants;(3)the nature of the end-user's business;(4)the purpose for which the

           end-user utilizes the toll-free number;(5)the date on which the individual or entity

           obtained the toll-free number and, if applicable, provided it to the end-user; and (6)

           whether the toll-free number is used by the individual, entity, or end-user in

           connection with robocalls. The United States shall then notify the Court within four

           business days whether the United States has any objection to removing the

           specifically identified toll-free number from the list ofsuspended numbers.

    F. That the Court issue a preliminary injunction on the same basis and to the same effect.

    G. That the Court issue a permanent injunction on the same basis and to the same effect.

    H. That the Court order such other and further relief as the Court shall deem just and proper.




                                                23
Case 1:20-cv-00510-BMC
  Case 2:20-cv-00474-BMCDocument 24-7
                          Document    Filed01/28/20
                                   1 Filed  05/06/20 Page
                                                      Page24
                                                           24ofof24
                                                                  24PageID
                                                                     PageID#:#:24
                                                                                237



   Dated: January 28,2020
          Brooklyn, New York

   Respectfully submitted,

   RICHARD P. DONOGHUE                       JOSEPH H. HUNT
   United States Attorney                    Assistant Attorney General

                                             DAVID M. MORRELL

   -3,                                       Deputy Assistant Attorney General
   EVAN P.i^ESTELLE
   BONNI J. PERLIN                           GUSTAV W.EYLER
   Assistant United States Attorneys         Director
   United States Attorney's Office           Consumer Protection Branch
   Eastern District of New York
   271-A Cadman Plaza East                   JILL P. FURMAN
   Brooklyn, New York 11201                  Deputy Director
   Tel:(718)254-7000
   Fax:(718)254-6081
   Evan.Lestelle@.usdoi.gov
   Bonni.Perlin@,usdoi.gov                   ANN F. ENtWISTLE
                                                ARLES B. DUNN
                                             Trial Attorneys
                                             U.S. Department of Justice
                                             P.O. Box 386
                                             Washington, D.C. 20044
                                             Tel.(202)307-0066
                                             Tel.(202)305-7227
                                             Fax:(202)514-88742
                                             Ann.F.Entwistle@.usdoi.gov
                                             Charles.B.Dunn@,usdoi.gov




                                        24
